Lacombe, J.,
(orally.) The collector classified the articles in suit under the 230th paragraph of the tariff act as “cabinet ware and house furniture, finished,” and laid upon them a duty of 35 per centum ad valorem. The plaintiffs claim that such classification was wrong, and that it should have been held dutiable at 30 per centum advalorem, under paragraph 229, w'hich reads: “House or cabinet furniture in piece, or rough, and not finished.” Of course the presumption is that the collector’s decision was right, in the absence of any testimony. Therefore, in all these actions to recover duties, it is for the plaintiffs, by a fair preponderance of proof, to satisfy the jury that the collector was in error in his assessment. In order to do so in this-case, the plaintiffs must satisfy you of two things: (1) That the articles here are either “in piece” or “rough.” As to that branch of the case, I may instruct you that there is no conflict of testimony. These articles are furniture in piece. The plaintiffs must go further, however, and satisfy you -(2) that these articles, “furniture in piece,” are “not finished.” Now, the laws imposing'duties upon importations are intended for practical use and application by men engaged in trade and commerce; and the language adopted by the legislature, particularly in the denomination of articles, should be construed according to the commercial understanding of the terms used. Many witnesses from the furniture trade have been called to the stand; and, I think without an exception, they have all testified that there is some particular trade meaning of the word *675“finished.” — that to the furniture trade the word “finished” means something, and that it means something other and different than it might mean to a man who was not engaged in that trade. It is for yon, upon the testimony, to determine what that word did mean, in trade and commerce in this country, on March 3, 1883. Having found out what the trade meaning was, you will then apply that meaning to these articles. If you reach the conclusion that they were “not finished,” within the trade meaning of that term, then your verdict must be for the plaintiffs. Should you reach the conclusion that they were “finished,” within the trade meaning of that word, your verdict will be for the defendant.
The jury rendered a verdict for the defendant.